Citation Nr: 1517541	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for a medical procedure (removal of sebaceous cysts) conducted by a non-VA provider on February 24, 2012.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1990 to December 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the VA Medical Center (VAMC) in Canandaigua, New York.

The Board observes that the Veteran has recently filed a notice of disagreement (NOD), in January 2015, with a January 2015 rating decision of the VA Regional Office (RO) in Buffalo, New York.  The Board has determined that the matter is not intertwined with the issue currently before the Board (it does not involve a determination of the Veteran's service connected disabilities or ratings for the time pertinent to the issue before the Board at this time).  The Board is aware that a properly filed notice of disagreement that has not been addressed by an appropriate statement of the case may require a remand directing the AOJ to issue a statement of the case.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case the Board has considered that (1) the Buffalo RO is a separate AOJ from the VAMC that adjudicated the reimbursement issue before the Board, (2) the Buffalo RO has clearly acknowledged the NOD in a February 2015 letter and is acting upon the matter, and (3) the pending NOD at the Buffalo RO is not intertwined with the matter properly prepared for appellate review before the Board at this time.  The Board concludes that taking jurisdiction of the separate Buffalo RO matter just to remand it to the Buffalo RO does not appear necessary or useful to any purpose at this time.  In that light, and crucially noting that a remand would require a separate and distinct Board decision issued solely for the purpose of remanding a matter to the Buffalo RO to direct them to continue adjudicating it, the Board finds the most reasonable action is to decline jurisdiction of the matter in the NOD pending at the Buffalo RO at this time.


FINDINGS OF FACT

1.  The Veteran underwent a medical procedure to remove two non-service connected sebaceous cysts at a non-VA medical facility on February 24, 2012.

2.  The medical procedure conducted at a non-VA medical facility on February 24, 2012 was not formally authorized by VA.

3.  The Veteran's symptoms at the time did not constitute a medical emergency of such an order that any delay would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of private medical expenses by VA are not met for treatment the Veteran received at a non-VA facility on February 24, 2012.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.121, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

Regardless, the Veteran was provided a VCAA notice letter in February 2013, albeit subsequent to the VAMC determination in November 2012; the letter was sent prior to the issuance of a March 2013 statement of the case and was thus effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter generally advised the Veteran of VA's duties to notify and assist, and of his duties to provide evidence or information to substantiate his claim.

Further, VA undertook to determine the Veteran's eligibility for payment or reimbursement of medical expenses incurred at a private facility in February 2012, including determining the nearest VA medical facility feasibly available to provide the treatment (also determining the availability of transport to that facility) as well as contacting the nurse practitioner who arranged the Veteran's appointment to obtain additional detail regarding the matter.  Therefore, considering such notifications and what VA has done and would do if the requested evidence was received from the Veteran, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist.

Legal Criteria, Factual Background, and Analysis

Seeking reimbursement for expenses for a procedure undertaken at a private medical facility on February 24, 2012, the Veteran argues, in essence, that the treatment he received was obtained with the approval and referral of his VA medical provider such that VA should take responsibility for payment for the procedure.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the outset, the Board notes that there is a paucity of evidence and documentation relevant to this claim, but the essential facts of the matter do not appear to be in dispute.

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, the analysis then proceeds to whether payment or reimbursement for the non-preauthorized services is warranted.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52(a)(3).

The provision of medical services to a Veteran by a non-VA provider at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of hospital admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

The record shows that on February 16, 2012, the Veteran was seen by a VA nurse practitioner "for an acute visit due to cyst on head getting bigger."  The report of this consultation noted that the Veteran "has had two large cysts located temporal region right side scalp for about five years.  Feels that they are getting larger.  Only painful when hit with clippers while getting hair cut."  The report notes that the Veteran was in no acute distress ("NAD") and was observed to have "two round firm cysts" on the right side temporal region of his scalp.  The report shows that the Veteran agreed to a "referral to local surgeon for removal."  The report shows that a referred to a local Dr. "C.B." was planned.

Additional detail regarding the February 16, 2012 consultation was obtained by the VAMC in the development of the case.  An undated internal memorandum in the claims-file indicates that a case manager contacted the nurse practitioner who conducted the February 16, 2012 consultation and she reported that she "was told by the veteran that he preferred to receive his care locally."  The report indicated that the VAMC determined that "[t]he VA in Syracuse was able to provide the necessary services and is not geographically inaccessible as DAV transportation is available if veterans are not able to drive themselves."  The March 2013 statement of the case (SOC) notified the Veteran of this determination: "VA available to provide services; not referred by VA provider; patient informed case manager he preferred to go locally rather than at the Syracuse VA Medical Center...." (emphasis in original).

The Veteran's contentions are presented most recently in his March 2013 substantive appeal submission.  The Veteran asserts that he "was referred to Dr. [C.B.], private physician, by his primary care provider at the CBOC Massena Clinic.  The primary care provider instructed the secretary of the VA clinic in Massena NY to call Dr. [C.B.]'s office to set up the appointment."  The Veteran does not dispute the VA nurse's report that he expressed a preference to be treated locally rather than obtain the treatment at the nearest VA facility. Rather, the Veteran argues, through his representative, that "[t]he VA provider is responsible to request pre authorization from VA for such medical referrals.  However, the provider did not do this for the veteran, assumed the VA would not pay for it, and proceeded to arrange the appointment for the veteran."  The argument is that "[t]he veteran was not aware of the proper procedure" and that he "had no way to know that what the provider was doing was not the proper way to go about it, that "[e]ven if the provider was correct in assuming that VA would not pay for the visit it is only fitting that the VA clinic follow proper procedure and get the request approved or disapproved and then let the veteran make the decision from there."  The Veteran's representative argues that "VA did not provide the Veteran his due process and, therefore, he should not be responsible for this bill."

The record reflects, and it is not in dispute, that the Veteran underwent the medical procedure to remove the cysts, conducted by the non-VA provider Dr. C.B. on February 24, 2012.

Aside from the evidence discussed above, there is no documentation otherwise suggesting VA authorization of the private medical care for payment or reimbursement purposes.  The essential question is whether the VA nurse's assistance to the Veteran in setting up an appointment with a local surgeon at his request constitutes VA authorization for the medical services.  It is important to note that the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by the regulation.  Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992), citing 38 C.F.R. § 17.50d (1) (1991), which has been recodified as 38 C.F.R. § 17.54 (see Medical; Nonsubstantive Miscellaneous Changes; 61 Fed. Reg. 21,964 (May 13, 1996)).  Accordingly, the assistance provided by the VA nurse to help the Veteran set up an appointment with a non-VA provider in accordance with his geographical preferences in this case does not constitute formal VA approval of the non-VA treatment for the purposes of assuming responsibility for its payment.

Significantly, the Veteran has not otherwise asserted that the private treatment in question was formally authorized by VA.  Rather, the Veteran's argument otherwise rests upon the asserted belief that the VA nurse practitioner failed to follow proper procedures to determine whether the private treatment may be authorized and paid for by VA.  The argument asserts that the Veteran was denied "due process" and the opportunity to make a more informed decision regarding where to pursue the treatment, and thus contends that the Veteran should now be entitled to reimbursement or payment for the non-VA treatment even if VA would not have pre-authorized the treatment had the procedures prescribed by the Veteran been followed (the Veteran does not specifically allege that pre-authorization would have been granted if the asserted procedures were completed).

The Board is unable to agree with the argument presented by the Veteran.  The Board finds no indication in the record nor the Veteran's contentions that VA provided the Veteran with the specific type of authorization contemplated by 38 C.F.R. § 17.54; again, the VA nurse's advice, agreement with, or assistance regarding the Veteran's decision to pursue treatment with a non-VA provider more local than the nearest VA option does not constitute the type of authorization needed to establish entitlement to the payment / reimbursement sought under these provisions.  The Board sympathizes with the Veteran with regard to his report that he was "not aware of the proper procedure" associated with such authorizations, but his confusion does not present a legal basis for the award of payment in this case.  Likewise, the Board recognizes the assertions of the Veteran's representative that the VA provider should have followed different procedures that would have made the matter clearer to the Veteran.  However, the Veteran does not identify (and the Board is not otherwise aware of) any legal basis or authority providing for the award of payment / reimbursement in this case arising from the Veteran's confusion or uncertainty concerning pre-authorization of the non-VA treatment.  Likewise, the Veteran does not identify (and the Board is not otherwise aware of) any legal basis or authority providing for the award of payment / reimbursement in this case arising from the manner in which the VA nurse practitioner assisted the Veteran with his request to have an appointment made with the local non-VA surgeon, or from the fact that she did not make a pre-authorization request on the Veteran's behalf (especially without the Veteran so requesting at the time).

Under the applicable laws and regulations, facts cited by the Veteran in this case do not constitute VA authorization for the purposes of establishing entitlement to payment for the February 24, 2012 medical treatment obtained at a non-VA medical facility, nor do the facts cited by the Veteran otherwise substitute for such authorization or otherwise eliminate the requirement to obtain such authorization.

For the reasons stated above, the Board must conclude that prior authorization for the private medical treatment received on February 24, 2012 was not obtained pursuant to 38 C.F.R. § 17.54, and that such authorization is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  The regulation clearly states that authorization for treatment must be received in advance or, in the case of an emergency, care may be considered authorized if an application is received within 72 hours of treatment.  As noted, there is no evidence of record that authorization for treatment was received in advance; indeed, the Veteran's argument largely acknowledges that such authorization was not obtained, while arguing that perceived procedural failings on the part of VA were responsible for leaving him with no way to know to request such authorization.

To the extent the Veteran presents arguments invoking what amounts to entitlement on an equitable basis (i.e., a sense of fairness and just due), the Board understands the Veteran's contentions that VA could have made the procedures and cost implications of his decision to seek more local treatment clearer to him.  However, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 

Accordingly, the Board will proceed to consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Where a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability.

The above notwithstanding, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities under specific circumstances.  Under 38 U.S.C.A. § 1728, to be entitled to payment or reimbursement for medical expenses incurred at a non-VA facility (including related travel expenses), there must be a showing that three criteria are met (here identified as criteria (a), (b), and (c)): 

(a) the care and services rendered were (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(2) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized expenses of medical care, or any medical services including transportation, incurred at a private hospital/facility.  See 38 C.F.R. § 17.120.

In this case, reimbursement under 38 U.S.C.A. § 1728 is not warranted because the Veteran did not receive care and services that constitute a medical emergency of such nature that delay would have been hazardous to life or health.  There is no medical evidence that the Veteran's two sebaceous cysts on his scalp constituted a medical emergency; the Veteran has not suggested that a medical emergency was involved.  Rather, the record reflects that he had been aware of the sebaceous cysts for approximately five years, that they only caused pain when hit by clippers during haircuts, and that he sought treatment only because he felt they were growing larger.  The problem was successfully treated by having the cysts removed eight days following the VA consultation.  There is no suggestion in the contentions or the evidence that the non-VA provider that performed the removal was an emergency medical center or that it held itself out to be such.  Again, the Veteran has not contended that the treatment of the sebaceous cysts constituted a medical emergency.

The Board further observes that the treated sebaceous cysts are not alleged to have been associated in any manner with his service-connected disabilities (a psychiatric disability, a gastrointestinal disability, hearing loss, and hyperpigmentation).  The Veteran did not have a total disability rating at the time (and none of his pending claims present the potential to change his February 2012 status), and the VAMC determined that another VA facility was feasibly available to provide the treatment at the time.

38 U.S.C.A § 1725(a) provides that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Under 38 U.S.C.A § 1725(b), eligibility requires:

(1) the veteran is an active VA health-care participant, which means he is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; and 

(2) the veteran is personally liable for payment, which means he is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.

The implementing regulation of the statute is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made only if all [emphasis added] of the following are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 C.F.R. § 17.1002.

Notably, the provisions in 38 C.F.R. § 17.1002 are stated in the conjunctive, not disjunctive; that is, all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that changes were made to 38 C.F.R. § 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79 ,067-79,072 (Dec. 21, 2011).  These changes are reflected in this discussion; however, they are not pertinent to this claim.

Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the "Supplementary Information" section, addressing public comments to the proposed regulatory amendments, VA acknowledged a commenter's suggestion that VA remove the term "or in part" from the current 38 C.F.R. § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)...  The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"  VA respectfully declined to make any changes to the regulation based on this comment.

Once again, after careful consideration of the applicable law and regulations and the evidence of record, the Board concludes that the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1725.  Specifically, the Board concludes that the care and services not previously authorized were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Instead the record reflects that the Veteran had sought treatment sebaceous cysts that had been bothersome for several years.

(The Board additionally observes that record contains a "Health Insurance Claim Form" associated with the February 24, 2012 non-VA medical treatment at issue in this case, and this form lists "Blue Cross ITS" as the Veteran's "Insurance Plan."  This information suggests that the Veteran has coverage under a health-plan contract for payment or reimbursement for at least part of the treatment in question.  Furthermore, the VAMC determined that another VA facility was feasibly available to provide the treatment at the time.  These facts would also prevent the Veteran from being entitled to reimbursement under 38 U.S.C.A. § 1725.)

In conclusion, a review of the record indicates that the Veteran did not have preauthorization for the treatment received, nor was the treatment rendered in a medical emergency.  Therefore, reimbursement for the medical expenses incurred in connection with treatment provided by a non-VA medical practitioner on February 24, 2012 is not permitted.  In reaching this decision, the Board notes that it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Accordingly, the claim must be denied.


ORDER

The appeal to establish entitlement to payment or reimbursement for the private medical services (removal of sebaceous cysts) the Veteran received from a non-VA provider on February 24, 2012, is denied.



______________________________________________
M. C. Graham 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


